Citation Nr: 1538225	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-18 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a thoracolumbar spine disability (diagnosed as lumbar spine spondylosis and degenerative arthritis) prior to April 18, 2014, and in excess of 40 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy prior to April 18, 2014, and in excess of 20 percent thereafter. 


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2000 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2014 rating decision, the RO increased the initial ratings for the Veteran's service-connected thoracolumbar spine disability and right lower extremity radiculopathy to 40 percent from April 18, 2014 and 20 percent from April 18, 2014, respectively.  However, as those increases did not represent total grants of the benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in May 2014, a private physician's office forwarded to VA a disability benefits questionnaire (DBQ) the physician had completed in connection with his examination of the Veteran's back earlier that month.  The Board notes that the Veteran's substantive appeal was received after February 2, 2013, and that it thus falls within the scope of a change in the law effectuated by Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154.  In any event, the Board also notes that the findings reported in connection with that examination are largely duplicative of evidence already      of record, especially with respect to the questions of ankylosis of the Veteran's thoracolumbar spine and duration of incapacitating episodes caused by her back disability-the primary issues on which entitlement to a higher rating in this claim turns.  Thus, the evidence is merely cumulative in that regard, and the Veteran is not prejudiced by a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


The issue of entitlement to service connection for a bilateral hip disability has been raised by May 2013 correspondence submitted by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an increased initial evaluation for right lower extremity radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to April 18, 2014, resolving reasonable doubt in the Veteran's favor, her thoracolumbar spine disability was manifested by forward flexion of less than 30 degrees after repetitive motion.

2.  Unfavorable ankylosis of the Veteran's entire thoracolumbar spine was not shown during the course of the claim.


CONCLUSIONS OF LAW

1.  Prior to April 18, 2014, the criteria for an evaluation of 40 percent, but no higher, for a thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Codes 5237, 5242 (2015).

2.  From April 18, 2014, the criteria for a rating in excess of 40 percent for a thoracolumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107  (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).

The Veteran's claim of entitlement to a higher rating for her thoracolumbar spine disability arises from her disagreement with the initial evaluation following the grant of service connection, so additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of her claim and to provide VA examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2015).  In this case, service treatment records, post-service treatment records, and VA and private examination reports have been associated with the claims file.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard, 4 Vet. App. 384.


II.  Analysis

The Veteran is seeking an increased initial rating for her thoracolumbar spine disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints 
and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45,   4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet.      App. 32 (2011). 

By way of history, the RO granted service connection for the Veteran's thoracolumbar spine disability in a November 2011 rating decision and assigned     a 10 percent rating, effective August 8, 2011, under Diagnostic Code 5242, degenerative arthritis of the spine.  38 C.F.R. § 4.71a (2015).  In an April 2014 rating decision, the RO increased the rating for the disability to 40 percent under Diagnostic Code 5242-5237.  Id.

The diagnostic code assigned to the Veteran's thoracolumbar spine disability utilizes the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula").  In pertinent part, the General Rating Formula provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating   is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less;   or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and   a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After review of the evidence of record, the Board finds that a rating of 40 percent is warranted for the Veteran's thoracolumbar spine disability for the period prior to April 18, 2014, based on two findings of limitation of flexion of the thoracolumbar spine to 20 degrees that are documented during that time.  Specifically, limitation of flexion to 20 degrees was documented after repetitive motion during an October 2011 VA examination and during treatment the previous month.  The Board acknowledges that the 2011 VA examiner's general findings regarding limitation  of motion after repetitive motion are somewhat unclear and that flexion to 40 degrees was subsequently documented during treatment in March 2013.  However, in view of the fact that repetitive motion testing was not conducted during the March 2013 appointment, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating for the entire period prior to April 18, 2014 is appropriate.

The Board further finds, however, that a rating in excess of 40 percent is not warranted at any point during the time period under review.  A disability rating      of 40 percent is the maximum evaluation assignable for limitation of motion of    the thoracolumbar spine under the General Rating Formula.  To warrant a higher evaluation, the evidence must establish that the Veteran suffers from unfavorable ankylosis of the thoracolumbar spine.  However, she does not contend, and there    is no medical evidence of record showing, that she suffers from ankylosis of her thoracolumbar spine.  Accordingly, an evaluation in excess of 40 percent is not warranted under the General Rating Formula.

The Board notes that, based on a private examiner's May 2014 notation that the Veteran has intervertebral disc syndrome that has resulted in incapacitating episodes of a duration of at least 2 weeks but less than 4 weeks over the past 12 months, as well as the Veteran's May 2013 assertion of her back "going out" and causing her to miss at least 4 weeks of work in the past year, the Board has also considered whether she would be entitled to a higher rating via application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  The IVDS Formula, in pertinent part, provides a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode
is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula, Note (1).  However, even assuming the Veteran has a confirmed diagnosis of IVDS, which is not entirely clear from the medical evidence of record, the evidence does not establish incapacitating episodes requiring bed rest by a physician and treatment by a physician.  Moreover, the total duration of the episodes that were reported by the Veteran and the May 2014 examiner would     not entitle her to a higher rating than the 40 percent currently assigned under the General Rating Formula for orthopedic manifestations of her spine disability, only, and she is also in receipt of separate, compensable ratings for left and right lower extremity radiculopathy.  Thus, the General Rating Formula is more advantageous to the Veteran than the IVDS Formula.

The Board next turns to neurological manifestations of the Veteran's thoracolumbar spine disability that may be separately rated under an appropriate diagnostic code.  As noted above, she is already in receipt of separate ratings for radiculopathy of her right and left lower extremities, one of which is addressed in the remand portion of this decision below, and one of which is not presently before the Board.  The Board has considered whether the Veteran has any additional neurological abnormalities associated with her spine disability, but no other neurological manifestations     were noted or alleged during VA or private examinations, during treatment, or in correspondence submitted by the Veteran.  As such, separate ratings for any other neurological manifestations of her spine disability are not warranted at any time.

The Board further notes that it has considered the Veteran's statements regarding the difficulty she experiences sitting, standing, walking, and with repetitive movement   of her back, as well as her subjective symptoms, including weakness and constant pain, when determining what disability rating is appropriate.  However, the Board concludes that the medical findings of record are of greater probative value than her lay assertions, and finds that the 40 percent rating now assigned for the entire period under review adequately addresses her symptomatology, especially considering that she is in receipt of separate ratings for neurological impairment.

In summary, as limitation of flexion to 20 degrees was demonstrated prior to    April 18, 2014, but the evidence of record does not document unfavorable  ankylosis of the Veteran's thoracolumbar spine at any point, the Board finds that  the preponderance of the evidence supports an evaluation of 40 percent, but no higher, for her thoracolumbar spine disability during the entire period under review.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability level and subjective symptoms, and provide for additional or more severe symptoms than currently shown by the evidence, such as unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine, and additional neurological manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss,    which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet.  App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the Veteran's symptoms, the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, and her separate ratings for neurological impairment, the Board concludes that the schedular rating criteria reasonably describe her disability picture.  Thus, the first prong of the Court's three-part test has not been met, and referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 116.

Finally, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447    (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  Although the Veteran has reportedly missed some time from work due to her back disability, she has not contended, and there is no evidence of record showing, that that her back condition has rendered her unemployable.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary at this time.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine, and has applied it to award a 40 percent rating for the period prior to April 18, 2014.  However, as the preponderance of the evidence is otherwise against the claim, the doctrine is applicable in that instance, only.  See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

For the period prior to April 18, 2014, an initial evaluation of 40 percent, but no higher, for a thoracolumbar spine disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

For the period from April 18, 2014, an initial evaluation in excess of 40 percent for a thoracolumbar spine disability is denied.


REMAND

Regarding the Veteran's claim for an increased evaluation for right lower extremity radiculopathy, the Board finds that additional development is necessary prior to appellate review.

The Veteran was most recently afforded a VA peripheral nerves examination in April 2014.  At that time, the examiner identified moderate incomplete paralysis    in five right lower extremity nerves, including the sciatic nerve.  He also noted that the Veteran had no muscle atrophy.  However, in May 2014, a private examiner submitted a peripheral nerves DBQ wherein he noted symptoms attributable to a right lower extremity nerve condition and reported atrophy in the Veteran's right lower leg, but stated that none of the nerves in her right lower extremity, including the sciatic nerve, were injured.  He later stated, however, that there was "likely an injury to the right L5 or S1 nerve roots," and recommended additional testing to clarify some inconsistent effort during the physical examination.  Based on the foregoing, the Board finds that an additional examination that evaluates the    current severity of the Veteran's right lower extremity radiculopathy and clarifies the findings of the April 2014 and May 2014 examiners would aid in adjudication of the claim.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Associate ongoing VA treatment records with the electronic claims file.

2.  Schedule the Veteran for a VA peripheral nerve examination to address the current nature and severity of her right lower extremity radiculopathy.  The claims file, including the April 2014 VA examination report and the May 2014 private DBQ [in VBMS under the entries "04/21/2014 C&P Exam" (at page 10) and "05/19/2014 Medical Treatment Record - Non-Government Facility" (at page 2), respectively] should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  In addition, the examiner should address and explain any inconsistencies among his or her findings, the findings of the April 2014 examiner, and the findings of the May 2014 examiner.

3.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


